October 25, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
          IN THE INTEREST OF J.E.M.M. & L.A.M.M., CHILDREN

NO. 14-17-00355-CV

                     ________________________________

       This cause, an appeal from a judgment terminating parental rights signed
April 13, 2017, was heard on the transcript of the record. We have inspected the
record and find error in the judgment. We find the trial court erred in terminating
M.L.M.-F.’s parental rights to J.E.M.M. and L.A.M.M. We therefore order that the
portions of the judgment terminating M.L.M.-F.’s parental rights to J.E.M.M. and
L.A.M.M. are REVERSED and we RENDER judgment denying the Department
of Family and Protective Services request to terminate M.L.M.-F.’s parental rights
to J.E.M.M. and L.A.M.M.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We further order this decision certified below for observance.

      We further order that mandate be issued immediately.